Citation Nr: 1202725	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-49 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1977 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1998 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock Arkansas, which denied reopening the Veteran's claim for the residuals of a low back injury (now claimed as a low back disorder).   The jurisdiction of the case has since been transferred to the RO in Nashville, Tennessee. 

In his December 2009 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  In an October 2010 letter, VA informed him that his hearing was scheduled for February 2011; however, in December 2010, the letter was returned to the Board as undeliverable.  In April 2011, a second attempt was made to contact the Veteran and inform him that his hearing was scheduled for May 2011; however, in May 2011, the letter was again returned to the Board as undeliverable.  In a May 2011 Informal Hearing Presentation, the Veteran's representative requested that the Veteran be rescheduled for another hearing because the hearing notification letters were clearly being sent to the wrong address.  In May 2011, a third attempt was made to contact the Veteran and inform him that his hearing was scheduled for August 2011, yet in June 2011, the letter was once again returned to the Board as undeliverable.  The letter was mailed to the most recent address of record, which the Veteran submitted through his representative in May 2011.  

In an August 2011 Informal Hearing Presentation, the Veteran's representative noted that the forwarding order had expired at the Veteran's last known address, and two phone numbers that he had previously provided were tried, one of which was not a working number and one of which was "not accepting calls."  The representative indicated that all efforts were exhausted to locate the Veteran and that his current whereabouts were unknown.  




The law specifically provides that written VA notices are to be sent to "a claimant or payee at his or her latest address of record." 38 C.F.R. § 3.1(q).  It bears emphasis that VA's duty to assist is not always a "one-way street."  The appellant has an obligation to assist in the adjudication of his claim in notifying VA of any change in address. See Wood v Derwinski, 1 Vet. App, 190, 193 (1991); Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Hyson v. Brown, 5 Vet. App. 262, 265   (1993) (noting that the veteran bears the burden of keeping VA apprised of his whereabouts and that, where he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him").   Accordingly, the hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.702(d).  

The merits of the claim for service connection for a low back disorder will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  An unappealed rating decision dated in July 1991 previously considered and denied a claim for service connection for the residuals of a low back injury (now claimed as a low back disorder).  

3.  The evidence received since the July 1991 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.  




CONCLUSIONS OF LAW

1.  The July 1991 rating decision, which denied the claim for service connection for the residuals of a low back injury (now claimed as a low back disorder), is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).  

2.  The evidence received subsequent to the July 1991 rating decision denying service connection for the residuals of a low back injury (now claimed as a low back disorder) is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the Veteran's claim to reopen, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

In the decision below, the Board has reopened the Veteran's claim for service connection for a low back disorder.  Therefore, regardless of whether VA's duties to notify and assist have been met in this case, no harm or prejudice to the Veteran has resulted.  Thus, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120   (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable." Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334   (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232   (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153. 

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action. Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection. See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). 

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b). 

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1). 

Initially, the Board observes that the Veteran's claim for service connection for a low back disorder was previously considered and denied by the RO in a decision dated in July 1991.  Specifically, the RO determined that the Veteran's low back injury clearly existed prior to his military service and found that the evidence did not show re-injury in service or aggravation of the condition beyond its normal progression.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement with the decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran later submitted a VA Form 21-4138, Statement in Support of Claim, in which he requested that his claim for service connection for a low back disorder be reopened.  The RO issued a letter in June 1998 indicating that the previous decision was confirmed because new and material evidence has not been submitted.  The Veteran did submit a timely notice of disagreement (NOD) in October 1998, but the RO did not issue a statement of the case (SOC).  The filing of an NOD places a claim in appellate status. See 38 C.F.R. §§ 19.9, 20.200, 20.201.  As such, the June 1998 decision did not become final and is currently on appeal.  Nevertheless, new and material evidence is still needed to reopen the July 1991 rating decision, which is final.

 In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The evidence associated with the claims file subsequent to the July 1991 rating decision includes VA treatment records, private treatment records, private medical opinions, various lay statements, and the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the July 1991 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection.  The majority of this evidence is certainly new, in that it was not previously of record.  

With regard to whether the evidence is material, the Board notes that a private physician submitted a statement indicating that the Veteran's current back pain was related to or possibly related to a back injury in service. Another physician also submitted a statement in April 2009 noting that the Veteran had degenerative disc disease of the lumbar spine that was related to an event, injury, or disease in service.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The newly submitted evidence pertains to an element of the claim that was previously found to be lacking.   Furthermore, as will be discussed below, the evidence triggers VA's duty to provide an examination. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a low back disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder, and to this extent only, the appeal is granted.  


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  

In this case, the Veteran has not been afforded a VA examination in connection with his current claim.  His March 1977 enlistment examination did not note any spine abnormalities, and thus, the presumption of soundness applies.  Nevertheless, there is some evidence suggesting that the Veteran may have had a preexisting back disorder.  In this regard, the Veteran made contemporaneous statements while seeking treatment in service indicating that he had a preexisting disorder.  Specifically, he complained of back pain in early April 1977 at which time he indicated that he had had such pain for the last 6 years starting when he was 13 years old and injured his back in a car accident.  The practitioner noted that the injury existed prior to entry.  A few days later, the Veteran also complained of being hit by a car and sustaining pain to the lower lumbar spine on and off for 6 years.  He was further treated by the orthopedic clinic in the hospital annex after complaining of back pain.  Once again, he provided a history of being hit by a car 6 years earlier at which time he was hospitalized for 7 days and then on bed rest for 14 days.  Moreover, a medical board report dated in April 1977 noted the same reported history.  Following an examination and review of his medical history, the medical board diagnosed the Veteran with spondylolysis of lumbar vertebra five and determined that the disorder existed prior to entry and was not aggravated by service.  The medical board also indicated that the Veteran should be discharged because he was enlisted in error due to a nonaccountable defect.  In addition, VA treatment records dated from 1998 to 2009, reflect a pre-service history of being involved in a car accident and a post-service history of being struck by a car in 1996 and being shot with a gun on three occasions.  

Nevertheless, the Board notes that there is no medical evidence of record addressing whether the Veteran's current back disorder preexisted service, and if so, whether the disorder was aggravated by service.  As noted above, a private physician did submit a statement in October 2007 indicating that the Veteran's back pain was related to or possibly related to a back injury in service.  Similarly, another physician submitted a statement in April 2009 noting that the Veteran had degenerative disc disease of the lumbar spine that was related to an event, injury, or disease in service.  However, those physicians did not provide any rationale for their opinions.  In fact, the physicians did not discuss any of the relevant facts, such as the Veteran's back injury prior to service, and they did not address the issue of aggravation of a preexisting disorder.  

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Therefore, the Board finds that a VA examination and medical opinion are necessary to determine the nature and etiology of any low back disorder that may be present.  

The Board acknowledges that the record, to include recent statements from the Veteran's representative, suggests that his current whereabouts are unknown.  However, the Board finds that an attempt must be made to offer the Veteran the opportunity to undergo a VA medical examination.  See 38 C.F.R. § 3.159(c)(4) (2011).  

The Board, quoting the United States Court of Appeals for Veterans Claims (Court) in Kowalski, reminds the Veteran that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence. . . . . VA has not only the discretion, but in this case, the duty under 38 U.S.C. § 5103A(d) . . . to schedule an examination . . . .  [The veteran] and his counsel are expected to cooperate in the efforts to adjudicate his claim.  Their failure to do so would subject them to the risk of an adverse adjudication based on an incomplete and underdeveloped record." See Kowalski v. Nicholson, 19 Vet. App. 171, 178   (2005). See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Board also notes that, in the Veteran's original claim, he reported that he had been treated at the VA Medical Center (VAMC) in Salem, Virginia, from 1977 to the present and at the Community Hospital in Roanoke, Virginia from 1985 to 1986.  A review of the record shows that no action has been taken by the RO to attempt to obtain these records.  Therefore, the RO should attempt to obtain and associate these records with the claims file. 

Finally, the Board notes that the Veteran indicated in April 2009 that he receives treatment for his low back disorder at the VAMC in Mountain Home, Tennessee.  Although the claims file contains records from this facility, there are no records dated after September 2009.  Therefore, the RO should ensure that any ongoing VA treatment records are requested.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request any outstanding VA treatment records from the VAMC in Salem, Virginia, that are dated from 1977 to the present and from the VAMC in Mountain Home, Tennessee, that are dated from September 2009 to the present.  

All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.  

2.  The RO should attempt to obtain records from the Community Hospital in Roanoke, Virginia, dated from 1985 to 1986 after securing any necessary authorization.  

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.  

The examiner should identify all current low back disorders.  For each diagnosis identified, the examiner should state whether the disorder clearly and unmistakably preexisted the Veteran's military service.  If so, he or she should state whether the preexisting disorder(s) worsened in severity during service and whether the increase in severity was consistent with the natural progression of the disease or whether the increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened. 

If any low back disorder did not preexist service, the examiner should indicate when the disorder manifested and whether it is at least as likely as not that that the disorder is related to the Veteran's military service, including his symptomatology therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.) 

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AMC/RO on the basis of additional evidence.  If the benefit sough is not granted, the Veteran and his representative should be furnished a supplemental SOC (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


